OPINION DENYING A REHEARING.
The opinion of the court was delivered by
Porter, J.:
In an application for rehearing it is insisted that the decision reversing the judgment was predicated upon a misunderstanding of the facts. It is said that each side was given one hour for argument, that the judge was present during about one-half of the opening argument of the defendant, who had the burden of proof, and that the judge then called a member of the bar tt> preside and left the court room, that he returned before the plaintiff finished speaking and presided all the time during defendant’s closing argument. Our attention is also called to the fact that the courthouse was not burned, and that the stenographer’s notes were lost in a fire that occurred at some other place.
Whether, as plaintiff contended, it was the clerk who was called to preside during the absence of the trial judge or some one else, as defendant contends, makes no difference. The decision was rested upon the wholesome doctrine declared in The State v. Beuerman, 59 Kan. 586, 53 Pac. 874, cited in the opinion, that the absence of the trial judge during the argument of a cause can not be sustained. Historically, it is important to know that the courthouse was not burned.
Rehearing denied.
Filed May 13, 1916.